Name: 95/310/EC: Commission Decision of 24 July 1995 amending Decision 94/448/EC laying down special conditions governing imports of fishery and aquaculture products originating in New Zealand
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  Asia and Oceania;  fisheries;  tariff policy
 Date Published: 1995-08-05

 Avis juridique important|31995D031095/310/EC: Commission Decision of 24 July 1995 amending Decision 94/448/EC laying down special conditions governing imports of fishery and aquaculture products originating in New Zealand Official Journal L 186 , 05/08/1995 P. 0070 - 0077COMMISSION DECISION of 24 July 1995 amending Decision 94/448/EC laying down special conditions governing imports of fishery and aquaculture products originating in New Zealand (Text with EEA relevance) (95/310/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof,Whereas the list of establishments and factory ships approved by New Zealand importing fishery and aquaculture products into the Community has been drawn up in Commission Decision 94/448/EC of 15 May 1995 (2), as last amended by Decision 95/179/EC (3); whereas this list may be amended following the communication of a new list by the competent authority in New Zealand;Whereas the competent authority in New Zealand has communicated a new list adding seven establishments and twelve factory vessels, deleting one establishment, and amending the data of two establishments and two factory vessels;Whereas it is necessary to amend the list of approved establishments and factory vessels;Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (4),HAS ADOPTED THIS DECISION:Article 1 Annex B of Decision 94/448/EC is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 24 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 184, 20. 7. 1994, p. 16.(3) OJ No L 117, 24. 5. 1995, p. 40.(4) OJ No L 8, 11. 1. 1990, p. 70.ANNEX 'ANNEX BLIST OF APPROVED ESTABLISHMENTS AND FACTORY VESSELS>TABLE>>TABLE>